DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1- 9, the prior art of record does not teach a pixel array substrate, comprising: a substrate; a plurality of data lines, disposed on the substrate and arranged in a first direction; a plurality of gate lines, disposed on the substrate and arranged in a second direction, wherein the first direction and the second direction are interlaced with each other; a plurality of pixels, disposed on the substrate, each of the pixels comprising an active device and a pixel electrode, wherein the active device is electrically connected to a corresponding data line of the data lines and a corresponding gate line of the gate lines, and the pixel electrode is electrically connected to the active device; and a plurality of transfer lines, arranged in the first direction and electrically connected to the gate lines, respectively, wherein the pixels comprise a plurality of first pixels, and in a top view of the pixel array substrate, at least one of the pixel electrodes of the first pixels is partially overlapped with one of the transfer lines.
Regarding claims 10, the prior art does not teach a pixel array substrate, comprising: a substrate; a plurality of data lines, disposed on the substrate and arranged in a first direction; a plurality of gate lines, disposed on the substrate and arranged in a second direction, wherein the first direction and the second direction are interlaced with each other; and a plurality of pixels, disposed on the substrate, each of the pixels comprising an active device, a pixel electrode, and a portion of a transfer line, wherein the active device is electrically connected to a corresponding data line of the data lines and a corresponding gate line of the gate lines, the pixel electrode is electrically connected to the active 
Regarding claim 11-16, the prior art does not teach a pixel array substrate, comprising: a substrate; a plurality of data lines, disposed on the substrate and arranged in a first direction; a plurality of gate lines, disposed on the substrate and arranged in a second direction, wherein the first direction and the second direction are interlaced with each other; and a plurality of pixels, disposed on the substrate, each of the pixels comprising an active device, a pixel electrode, and a portion of a transfer line, wherein the active device is electrically connected to a corresponding data line of the data lines and a corresponding gate line of the gate lines, the pixel electrode is electrically connected to the active device, and the portion of the transfer line is arranged corresponding to the pixel electrode, wherein the pixels comprise a first pixel, a second pixel, and a third pixel arranged in the second direction, and the first pixel, the second pixel, and the third pixel comprise a plurality of portions of the transfer line and are structurally different from one another.
Yamazaki 20180196322 teaches the prior art of record does not teach a pixel array substrate, comprising: a substrate; a plurality of data lines, disposed on the substrate and arranged in a first direction; a plurality of gate lines, disposed on the substrate and arranged in a second direction, wherein the first direction and the second direction are interlaced with each other; a plurality of pixels, disposed on the substrate, each of the pixels comprising an active device and a pixel electrode, wherein the active device is electrically connected to a corresponding data line of the data lines and a corresponding gate line of the gate lines, and the pixel electrode is electrically connected to the active device; and a plurality of transfer lines, arranged in the first direction, respectively, wherein the pixels comprise a plurality of first pixels, and in a top view of the pixel array substrate, at least one of the pixel electrodes of the first .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562.  The examiner can normally be reached on 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/PHU VU/Primary Examiner, Art Unit 2871